PER CURIAM.
Derrick Ronard Gibbs appeals the district court’s order denying his “Motion to Compel Government for Motion for Reduction of Sentence Pursuant to 18 U.S.C. *991§ 3553(e) and Rule 35(b) Federal Rules of Criminal Procedure.” We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. See United States v. Gibbs, No. CR-98-192 (W.D.N.C. June 3, 2003). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.